

Exhibit 10.17
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (the “Amendment”) is made effective as of
December 7, 2012 by and between Starz, LLC a Delaware limited liability company
(the “Company”), and Christopher Albrecht (“Executive”).
Recitals
The Company and the Executive are parties to an employment agreement made
effective as of January 1, 2010 (the “Original Agreement”). The Company and the
Executive desire to amend the Original Agreement to comply with guidance
provided under Section 409A of the Internal Revenue Code of 1986, as amended, in
Notice 2010-6 issued on January 19, 2010, as modified by Notice 2010-80 issued
on November 30, 2010, relating to payments upon separation from service that are
subject to execution and delivery of a release or another employment-related
action.
Agreement
In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties, intending to be legally bound, agree as follows:
1.The third sentence of the second paragraph of Section 4.6, Severance Agreement
and Release, shall be amended to read in its entirety as follows:
“If Executive delivers the original, signed Release to the Company prior to the
expiration of the Consideration Period and does not thereafter revoke such
Release within the seven-day period immediately following the Consideration
Period as provided therefor under applicable law (such seven-day period, the
“Revocation Period”), Executive shall, subject to Section 4.7 below, be entitled
to the Severance Installments, Severance Bonus and Benefits Payments as
described in Section 4.2 (including by reason of Section 4.3, if applicable) or
the Severance Amount described in Section 4.4(c), as applicable.
2.    Section 6.14, Compliance with Section 409A, is hereby amended by the
addition of the following at the end thereof:
“The following provisions of this Section 6.14 shall apply to (a) any Severance
Installment otherwise payable within 60 days following the date of termination
of Executive’s employment (such 60-day period, the “Initial Payment Period”),
(b) the Severance Bonus, and (c) the Severance Amount, but only to the extent
that such Severance Installment, Severance Bonus or Severance Amount constitutes
nonqualified deferred compensation subject to the provisions of Section 409A
(collectively, the “Initial Payments”). Subject to satisfaction of the
requirements of Section 4.6, Section 4.7 and any other provision of this
Agreement relating to the payment thereof, each Initial Payment shall be paid to
Executive at the time otherwise provided under this Agreement, provided that, if
the Initial Payment Period begins in one taxable year of Executive (the “First
Taxable Year”) and ends in the following taxable year of Executive (the “Second
Taxable Year”), Initial Payments shall be made only during the portion of the
Initial Payment Period that occurs during the Second Taxable Year (the “Straddle

 
 
 

BUS_RE/4506798.3

--------------------------------------------------------------------------------



Rule”). Subject to Section 4.8, (i) any Severance Installment that would be
payable prior to the expiration of the Revocation Period but for the
requirements of Section 4.6 and thereafter becomes payable upon satisfaction of
the requirements of such section shall be paid to Executive on the first date
during the Initial Payment Period following expiration of the Revocation Period
on which a Severance Installment otherwise becomes payable (but not later than
the last day of the Initial Payment Period and subject to clause (ii) of this
sentence), and (ii) any Severance Installment that would be payable during the
First Taxable Year but for the Straddle Rule shall paid on the first date during
the Initial Payment Period on which a Severance Installment otherwise becomes
payable during the Second Taxable Year (or, if no such date occurs, on the first
business day of the Second Taxable Year). The preceding provisions relating to
Initial Payments are intended to comply with Section 409A guidance provided
under Notice 2010-6 issued on January 19, 2010, as modified by Notice 2010-80
issued on November 30, 2010, relating to payments upon separation from service
that are subject to execution and delivery of a release or another
employment-related action.”
3.    Except as amended by the preceding provisions of this Amendment, the
Original Agreement shall remain in full force and effect according to its terms.
4.    This Agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of California, without reference to principles of
conflict of laws.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first above written.


COMPANY:


STARZ, LLC


By: Liberty Media Corporation, its Manager




By: /s/ Pamela Coe    
Name: Pamela Coe
Title: Vice President




EXECUTIVE:




/s/ Christopher Albrecht    
Christopher Albrecht

BUS_RE/4506798.3